





Exhibit 10.2

--------------------------------------------------------------------------------



COMMON STOCK PURCHASE AGREEMENT
AMONG
FIRSTENERGY CORP.
AND
ZP MASTER UTILITY FUND, LTD.
P ZIMMER, LTD.
ZP ENERGY FUND, L.P.
ZP MASTER ENERGY FUND, L.P.


Dated as of January 22, 2018







--------------------------------------------------------------------------------


 


Article I DEFINITIONS
1

Section 1.1
Definitions                             1

Section 1.2
Construction                             5

Article II PRIVATE PLACEMENT
6

Section 2.1
The Private Placement                     6

Section 2.2
Funding                             6

Section 2.3
Closing                             6

Article III REPRESENTATIONS AND WARRANTIES OF THE COMPANY
7

Section 3.1
Organization and Qualification                 7

Section 3.2
Capitalization.                             7

Section 3.3
Authorization, Execution and Delivery             7

Section 3.4
No Conflict                             8

Section 3.5
Consents and Approvals                     8

Section 3.6
Issuance; Valid Issuance                     8

Section 3.7
Investment Company Act                     8

Section 3.8
Compliance with SEC Filings.                 8

Section 3.9
Financial Statements                         9

Section 3.10
Absence of Certain Changes or Events             9

Section 3.11
Litigation and Regulatory Proceedings            10

Section 3.12
Compliance with Law                        10

Section 3.13
No Broker’s Fees                        10

Section 3.14
No General Solicitation                    10

Section 3.15
No Integration; No Disqualifying Event            11

Section 3.16
Compliance with Listing Requirements            11

Section 3.17
Use of Form S-3                        11

Article IV REPRESENTATIONS AND WARRANTIES OF THE INVESTORS 11
Section 4.1
Organization, Authority, Execution and Delivery        11

Section 4.2
No Conflict                            11

Section 4.3
Consents and Approvals                    12

Section 4.4
No Registration                        12    

Section 4.5
Purchasing Intent                        12

Section 4.6
Sophistication; Investigation                    12

Section 4.7
No Broker’s Fees                        13

Section 4.8
Current Ownership                        13

Article V ADDITIONAL COVENANTS
13

Section 5.1
Confidentiality                        13

Section 5.2
Blue Sky                            13

Section 5.3
Legends                            14

Section 5.4
Use of Proceeds                        14

Section 5.5
Rule 144 Reporting                        14

Section 5.6
NYSE Listing Application                    15

Article VI REGISTRATION RIGHTS
16



ii





--------------------------------------------------------------------------------

 


Section 6.1
Shelf Registration Statement.                    16

Section 6.2
Piggyback Registrations.                    16

Section 6.3
Required Suspension Period.                    19

Section 6.4
Registration Procedures.                    20

Section 6.5
Required Information                        22

Section 6.6
Confidentiality                        22

Section 6.7
Expenses                            22

Section 6.8
Assignability of Registration Rights                22

Article VII INDEMNIFICATION AND CONTRIBUTION
22

Section 7.1
Indemnification by the Company.                22

Section 7.2
Indemnification by Investors                    23

Section 7.3
Indemnification Procedures                    24

Section 7.4
Contribution.                            25

Section 7.5
Survival.                            26

Article VIII GENERAL PROVISIONS
27

Section 8.1
Notices                            27

Section 8.2
Assignment; Third Party Beneficiaries            28

Section 8.3
Prior Negotiations; Entire Agreement                28

Section 8.4
Governing Law; Venue                    28

Section 8.5
Counterparts                            29

Section 8.6
Waivers and Amendments; Rights Cumulative; Consent    29

Section 8.7
Headings                            29

Section 8.8
Specific Performance                        29

Section 8.9
Relationship Among Parties.                    29

Section 8.10
Tax Forms                            30







SCHEDULES AND EXHIBITS


Schedule A
List of Investors and Notice Addresses

Annex A    Form of Legal Opinion
Annex B    Form of Secretary’s Certificate




iii





--------------------------------------------------------------------------------


 


COMMON STOCK PURCHASE AGREEMENT
THIS COMMON STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of January 22,
2018, is made by and among FirstEnergy Corp., an Ohio corporation (the
“Company”), on the one hand, and the entities listed on Schedule A attached
hereto (each, an “Investor” and together, the “Investors”), on the other hand.
The Company and the Investors are referred to herein, individually, as a
“Party,” and, collectively, as the “Parties.” Capitalized terms that are used
but not otherwise defined in this Agreement shall have the meanings given to
them in Section 1.1 hereof.
RECITALS
WHEREAS, the Board of Directors of the Company (the “Board”) has authorized the
issuance and sale of 30,120,482 shares of the Company’s common stock, with a par
value of $0.10 per share (the “Common Stock”), to the Investors (each such
Investor to receive the number of shares of Common Stock set forth across from
such Investor’s name in Schedule A attached hereto, and such shares are referred
to herein as the “Private Placement Shares”);
WHEREAS, subject to the terms and conditions contained in this Agreement, the
Company has agreed to issue and sell, and the Investors have agreed to purchase,
the Private Placement Shares, upon the terms and conditions set forth herein;
and
WHEREAS, concurrently with the consummation of the Closing (as defined below),
the Company intends to consummate the transactions contemplated by the Preferred
SPA (as defined below);
NOW, THEREFORE, in consideration of the mutual promises, agreements,
representations, warranties and covenants contained herein, the Company and the
Investors hereby agree as follows:
Article I

DEFINITIONS
Section 1.1    Definitions. Except as otherwise expressly provided in this
Agreement, whenever used in this Agreement, the following terms shall have the
respective meanings specified below:
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, Controls or is Controlled by or is under common Control with such
Person. “Affiliated” has a correlative meaning.
“Agreement” has the meaning set forth in the Preamble.
“Articles of Incorporation” means the Amended Articles of Incorporation of the
Company, as amended, as in effect on the date hereof.
“Authorized Preferred Stock” has the meaning set forth in Section 3.2.


1





--------------------------------------------------------------------------------

 


“Beneficial Ownership” means, with respect to any security, (a) record ownership
of such security, or (b) beneficial ownership of such security as defined under
Rule 13d-3 under the Exchange Act, provided that such beneficial ownership shall
further be deemed to include any shares or other units of such security as to
which any shares or units of such security that are referenced in any total
return swap contracts or similar financial instruments or transactions, whether
or not cash-settled, that are owned of record or beneficially by such Person.
“Beneficially Own,” “Beneficially Owns,” “Beneficially Owned” and “Beneficially
Owning” shall have correlative meanings.
“Board” has the meaning set forth in the Recitals.
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by Law or other
governmental action to close.
“Closing” has the meaning set forth in ‎Section 2.3(a).
“Code of Regulations” means the Amended Code of Regulations of the Company, as
amended, as in effect on the date hereof.
“Common Stock” has the meaning set forth in the Recitals.
“Company” has the meaning set forth in the Preamble.
“Company SEC Documents” has the meaning set forth in Section 3.8(a).
“Company Shelf Registration Statement” has the meaning set forth in Section
6.2(b).
“Company Shelf Takedown Public Offering” has the meaning set forth in Section
6.2(b).
“Company Shelf Takedown Public Offering Notice” has the meaning set forth in
Section 6.2(b).
“Company Shelf Takedown Public Offering Request” has the meaning set forth in
Section 6.2(b).
“Contract” means any agreement, contract or instrument, including any loan,
note, bond, mortgage, indenture, guarantee, deed of trust, license, franchise,
commitment, lease, franchise agreement, letter of intent, memorandum of
understanding or other obligation, and any amendments thereto, whether written
or oral.
“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
by Contract or agency or otherwise.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.


2





--------------------------------------------------------------------------------

 


“FES” means FirstEnergy Solutions Corp., an Ohio corporation.
“Filing Deadline” has the meaning set forth in Section 6.1(a).
“Form 8-K” has the meaning set forth in Section 5.7.
“Form S-1 Shelf” has the meaning set forth in Section 6.1(b).
“Form S-3 Shelf” has the meaning set forth in Section 6.1(a).
“Governmental Entity” means any federal, state, or local governmental or
quasi-governmental instrumentality, agency, board, commission, department, court
or tribunal; or any regulatory agency, bureau, commission, or authority.
“Investor” and “Investors” have the meaning set forth in the Preamble.
“Law” means any law (statutory or common), statute, regulation, rule, code or
ordinance enacted, adopted, issued or promulgated by any Governmental Entity.
“Legal Proceedings” means any legal, governmental, administrative, judicial or
regulatory investigations, audits, actions, suits, claims, arbitrations,
demands, demand letters, notices of noncompliance or violations, or proceedings.
“Legend” has the meaning set forth in ‎Section 5.3.
“Lien” means any lien, adverse claim, charge, option, right of first refusal,
servitude, security interest, mortgage, pledge, deed of trust, easement,
encumbrance, restriction on transfer, conditional sale or other title retention
agreement, defect in title, lien or judicial lien or other restrictions of a
similar kind.
“Maximum Offering Size” means the number of Registrable Securities which can be
sold in an orderly manner in such offering within a price range acceptable to
the Company.
“MNPI” has the meaning set forth in Section 4.6(c).
“Order” means any judgment, order, award, injunction, writ, permit, license or
decree of any Governmental Entity or arbitrator of applicable jurisdiction.
“Party” and “Parties” have the meaning set forth in the Preamble.
“Person” means an individual, firm, corporation (including any non-profit
corporation), partnership, limited liability company, joint venture,
association, trust, Governmental Entity or other entity or organization.
“Piggyback Eligible Holders” has the meaning set forth in Section 6.2(a).
“Piggyback Notice” has the meaning set forth in Section 6.2(a).
“Piggyback Registration” has the meaning set forth in Section 6.2(a).


3





--------------------------------------------------------------------------------

 


“Piggyback Registration Statement” has the meaning set forth in Section 6.2(a).
“Piggyback Request” has the meaning set forth in Section 6.2(a).
“Preferred SPA” means that certain Preferred Stock Purchase Agreement, dated as
of January 22, 2018 by and among the Company and the investors party thereto,
pursuant to which the Company would issue and sell shares of its Series A
Convertible Preferred Stock to such investors for an aggregate purchase price of
$1,616,000,000.00.
“Press Release” has the meaning set forth in Section 5.7.
“Private Placement” means the purchase by the Investors of the Private Placement
Shares for the Purchase Amount on the terms reflected in this Agreement.
“Private Placement Shares” has the meaning set forth in the Recitals.
“Purchase Amount” means the aggregate purchase price of $850,000,002.04 for the
Private Placement Shares.
“Registrable Securities” means the Private Placement Shares; provided, that any
such shares shall cease to constitute “Registrable Securities” upon the earliest
to occur of (i) the date on which such shares are disposed of pursuant to an
effective Registration Statement under the Securities Act or pursuant to Rule
144 under the Securities Act; (ii) the date on which, in the opinion of counsel
to the relevant holder of such shares, such shares become eligible for sale
under Rule 144 under the Securities Act without volume or manner of sale
restrictions thereunder and all restrictive legends and stop transfer
instructions have been removed with respect to all certificates or book entries
representing the applicable Registrable Securities; and (iii) the date on which
such shares cease to be outstanding.
“Registration Statement” means any registration statement of the Company filed
with, or to be filed with, the SEC under the Securities Act, including the
related prospectus, amendments and supplements to such registration statement,
including pre- and post-effective amendments, and all exhibits and all material
incorporated by reference in such registration statement other than a
registration statement (and related prospectus) filed on Form S-4 or Form S-8 or
any successor form thereto.
“SEC” means the U.S. Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended.
“Shelf Period” has the meaning set forth in Section 6.1(b).
“Shelf Registration Statement” has the meaning set forth in Section 6.1(b).
“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture or other legal entity as to which such Person (either alone or
through or together with any other subsidiary), (a) owns, directly or
indirectly, more than 50% of the stock or other equity interests,


4





--------------------------------------------------------------------------------

 


(b) has the power to elect a majority of the board of directors or similar
governing body, or (c) has the power to direct the business and policies.
“Suspension Period” has the meaning set forth in Section 6.3(a).
“Tax Act” means Public Law 115-97, the Tax Cuts and Jobs Act.
“Taxes” means all taxes, assessments, duties, levies or other mandatory
governmental charges paid to a Governmental Entity, including all federal,
state, local, foreign and other income, franchise, profits, gross receipts,
capital gains, capital stock, transfer, property, sales, use, value-added,
occupation, excise, severance, windfall profits, stamp, payroll, social
security, withholding and other taxes, assessments, duties, levies or other
mandatory governmental charges of any kind whatsoever paid to a Governmental
Entity (whether payable directly or by withholding and whether or not requiring
the filing of a return), all estimated taxes, deficiency assessments, additions
to tax, penalties and interest thereon and shall include any liability for such
amounts as a result of being a member of a combined, consolidated, unitary or
affiliated group. For the avoidance of doubt, such term shall exclude any tax,
penalties or interest thereon that result or have resulted from the non-payment
of royalties.
“Tax Forms” has the meaning set forth in ‎Section 8.10.
Section 1.2    Construction. In this Agreement, unless the context otherwise
requires:
(a)    references to Articles, Sections, Exhibits and Schedules are references
to the articles and sections or subsections of, and the exhibits and schedules
attached to, this Agreement;
(b)    references in this Agreement to “writing” or comparable expressions
include a reference to a written document transmitted by means of electronic
mail in portable document format (pdf), facsimile transmission or comparable
means of communication;
(c)    words expressed in the singular number shall include the plural and vice
versa; words expressed in the masculine shall include the feminine and neuter
gender and vice versa;
(d)    the words “hereof,” “herein,” “hereto” and “hereunder,” and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole, including all Exhibits and Schedules attached to this Agreement, and not
to any provision of this Agreement;
(e)    the term “this Agreement” shall be construed as a reference to this
Agreement as the same may have been, or may from time to time be, amended,
modified, varied, novated or supplemented;
(f)    “include,” “includes” and “including” are deemed to be followed by
“without limitation” whether or not they are in fact followed by such words;
(g)    references to “day” or “days” are to calendar days;




5





--------------------------------------------------------------------------------

 


(h)    references to “the date hereof” means the date of this Agreement;
(i)    unless otherwise specified, references to a statute means such statute as
amended from time to time and includes any successor legislation thereto and any
rules or regulations promulgated thereunder in effect from time to time; and
(j)    references to “dollars” or “$” refer to currency of the United States of
America, unless otherwise expressly provided.                    
Article II

PRIVATE PLACEMENT
Section 2.1    The Private Placement. On and subject to the terms and conditions
hereof, the Investors, severally and not jointly, agree to purchase, and the
Company agrees to issue and sell to the Investors, on the date hereof for the
Purchase Amount, the Private Placement Shares, free and clear of any Liens or
other restrictions on transfer (other than applicable federal and state
securities Law restrictions or as set forth herein). The offer and sale of the
Private Placement Shares purchased by the Investors pursuant to this Agreement
will be made in reliance on the exemption from registration provided by Section
4(a)(2) of the Securities Act or another available exemption from registration
under the Securities Act.
Section 2.2    Funding. On the date hereof, and subject to the issuance of the
Private Placement Shares as contemplated by Section 2.3(b), the Investors shall
deliver and pay the Purchase Amount by wire transfer of immediately available
funds in U.S. dollars into the bank account designated by the Company in
satisfaction of the Investors’ obligation to purchase the Private Placement
Shares.
Section 2.3    Closing.
(a)    The closing of the Private Placement (the “Closing”) shall take place
remotely by electronic mail or at the offices of Jones Day, 250 Vesey Street,
New York, New York 10281, or such other place as shall be agreed to by the
Parties, on the date hereof.
(b)    At the Closing, the Company shall, against payment of the Purchase Amount
for the Private Placement Shares, make delivery of physical stock certificates
evidencing the Private Placement Shares, duly executed on behalf of the Company
and registered in the name of the applicable Investors, by making such physical
stock certificates available for pick-up, by the lenders of the Investors or the
Investors, in each case as indicated on Schedule A, at the address of the
Company’s transfer agent at 6201 15th Avenue, Brooklyn, NY 11219. Furthermore,
at the Closing the Investors shall have received (i) the opinion of Jones Day,
counsel to the Company, substantially in the form set forth in Annex A attached
hereto, and (ii) an executed certificate of the Secretary or Assistant Secretary
of the Company, substantially in the form set forth in Annex B attached hereto.
Notwithstanding anything to the contrary in this Agreement, the Private
Placement Shares will be delivered with all issue, stamp, transfer, sales and
use, or similar transfer Taxes or duties that are due and payable (if any) in
connection with such delivery duly paid by the Company.


6





--------------------------------------------------------------------------------

 


Article III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company hereby represents and warrants to the Investors (unless otherwise
set forth herein, as of the date hereof) as set forth below.
Section 3.1    Organization and Qualification. The Company has been incorporated
and is validly existing as a corporation in good standing under the Laws of the
State of Ohio, has the corporate power and authority to own, lease or operate
its property and to conduct its business in which it is currently engaged and
presently proposes to engage and is qualified as a foreign corporation to
transact business and is in good standing in each other jurisdiction in which
the conduct of its business or its ownership or leasing of property requires
such qualification, except to the extent that any such failure to be so
qualified or be in good standing would not, individually or in the aggregate,
reasonably be expected to materially and adversely affect the Company’s
business, financial condition or results of operations or the Company’s ability
to perform its obligations under this Agreement.
Section 3.2    Capitalization.
(a)    The authorized stock of the Company consists of 700,000,000 shares of
Common Stock and 5,000,000 shares of preferred stock, $100 par value
(“Authorized Preferred Stock”).  As of September 30, 2017, (i) 444,858,003
shares of Common Stock were issued and outstanding, (ii) 48,782 shares of Common
Stock were held in treasury, (iii) 1,367,535 shares of Common Stock were
issuable upon exercise in respect of each outstanding option to purchase shares
of Common Stock granted under any employee, director or similar stock plans of
the Company, whether vested or unvested, with a weighted average exercise price
of $44.43, (iv) 5,068,923 shares of Common Stock were issuable in respect of
settlement of any outstanding awards of restricted share units, phantom shares,
restricted stock or similar equity awards with respect to shares of Common Stock
and (v) no shares of Authorized Preferred Stock were outstanding.
(b)    The Company or one or more of its direct or indirect Subsidiaries owns
the common stock, membership interests or other ownership interests, as
applicable, in each of its Subsidiaries free and clear of all Liens,
encumbrances and adverse claims, except for such Liens, encumbrances and adverse
claims as would not, individually or in the aggregate, reasonably be expected to
materially and adversely affect the Company’s business, financial condition or
results of operations or the Company’s ability to perform its obligations under
this Agreement.
Section 3.3    Authorization, Execution and Delivery. The Company has requisite
corporate power and authority to enter into this Agreement, to perform its
obligations hereunder and to consummate the Private Placement. The execution and
delivery of this Agreement and the consummation of the Private Placement have
been duly authorized by the Board and no other corporate proceedings on the part
of the Company are necessary to authorize the Private Placement. This Agreement
has been executed and delivered by the Company.




7





--------------------------------------------------------------------------------

 


Section 3.4    No Conflict. Neither the offer and sale of the Private Placement
Shares nor the execution and delivery by the Company of, and the performance by
the Company of its obligations under, this Agreement will result in a violation
or default of, or the imposition of any Lien upon any property or assets of the
Company or any of its Subsidiaries pursuant to (a) any provision of applicable
Law, (b) the Articles of Incorporation or Code of Regulations, as the case may
be, (c) the organizational documents, each as amended, of any Subsidiary of the
Company, (d) any agreement or other instrument binding upon the Company or any
Subsidiary of the Company or (e) any Order any Governmental Entity, agency or
court having jurisdiction over the Company or any Subsidiary of the Company or
any of their properties, except in the case of clauses (a), (c), (d) and (e) for
any such violation, default or Lien that would not, individually or in the
aggregate, reasonably be expected to materially and adversely affect the
Company’s business, financial condition or results of operations or the
Company’s ability to perform its obligations under this Agreement.
Section 3.5    Consents and Approvals. No consent, approval, authorization,
Order, registration, qualification or filing of or with any Governmental Entity
by the Company is required in connection with the transactions contemplated
herein, except such as may be required under the Exchange Act, the Securities
Act or “Blue Sky” Laws. No consent, approval, or authorization of any other
Person is required to be obtained by the Company in connection with the
transactions contemplated herein, except for any such consent, approval or
authorization that would not reasonably be expected to materially and adversely
affect the Company’s business, financial condition or results of operations or
the Company’s ability to perform its obligations under this Agreement.
Section 3.6    Issuance; Valid Issuance. The Private Placement Shares to be
issued in connection with the consummation of the Private Placement and pursuant
to the terms of this Agreement will, when issued and delivered on the date
hereof and any time thereafter, be duly and validly authorized, issued and
delivered and shall be fully paid and non-assessable, and such Private Placement
Shares will be free and clear of all Taxes (except for any Taxes arising as a
result of an Investor’s failure to provide a Tax Form in accordance with
‎Section 8.10 establishing a complete exemption from withholding), Liens (other
than transfer restrictions imposed hereunder, under the Articles of
Incorporation or by applicable Law), preemptive rights, subscription and similar
rights. Assuming the accuracy of the representations and warranties of the
Investors set forth in Article IV, it is not necessary in connection with the
issuance and sale of such Private Placement Shares to the Investors in the
manner contemplated by this Agreement to register such issuance and sale under
the Securities Act.
Section 3.7    Investment Company Act. The Company is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
Section 3.8    Compliance with SEC Filings.
(a)    The Company has timely filed or furnished all forms, documents and
reports required to be filed or furnished by it with the SEC since January 1,
2015 through the date hereof (such documents together with all other forms,
documents and reports filed or furnished by the Company with the SEC, including
the exhibits thereto and documents incorporated by reference therein,
collectively, the “Company SEC Documents”). As of their respective dates or, if
amended,


8





--------------------------------------------------------------------------------

 


as of the date of such amendment, the Company SEC Documents complied in all
material respects with the requirements of the Securities Act, the Exchange Act
and the Sarbanes-Oxley Act of 2002 and the applicable rules and regulations
promulgated thereunder, and none of the Company SEC Documents included any
untrue statement of a material fact or omitted to state any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.
(b)    The Company maintains (i) systems of “internal control over financial
reporting” (as defined in Rule 13a-15(f) of the Exchange Act) that comply with
the requirements of the Exchange Act and have been designed by, or under the
supervision of, its principal executive and principal financial officers, or
persons performing similar functions, sufficient to provide reasonable assurance
that (A) transactions are executed in accordance with management’s general or
specific authorizations; (B) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (C) access to assets
is permitted only in accordance with management’s general or specific
authorization; and (D) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences; and (ii) a system of “disclosure controls and
procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that is designed
to ensure that information required to be disclosed by the Company in reports
that it files with the SEC pursuant to the SEC’s rules and forms is so disclosed
and includes controls and procedures designed to ensure that such information is
accumulated and communicated to the Company’s management as appropriate to allow
timely decisions regarding required disclosure, and such disclosure controls and
procedures were effective as of the times indicated in the Company SEC
Documents. The Company’s internal control over financial reporting was effective
as of the times indicated in the Company SEC Documents and, at such times, the
Company was not aware of any material weaknesses in its internal control over
financial reporting.
Section 3.9    Financial Statements. The audited financial statements and
unaudited financial statements (including all related notes and schedules) of
the Company included in the Company SEC Documents complied as to form in all
material respects with the rules and regulations of the SEC then in effect,
fairly present in all material respects the consolidated financial position of
the Company and its consolidated Subsidiaries, as of the respective dates
thereof, and the consolidated results of their operations and their consolidated
cash flows for the respective periods then ended (subject, in the case of the
unaudited statements, to normal recurring year-end audit adjustments that were
not or are not expected to be, individually or in the aggregate, materially
adverse to the Company), and were prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved, except as otherwise disclosed in the Company SEC Documents
or with respect to any changes or recasting of prior periods that may result
from, or in connection with, (i) the Tax Cuts and Jobs Act or (ii) any in- or
out-of-court process to restructure FES.
Section 3.10    Absence of Certain Changes or Events. Since the date of the most
recent balance sheet included in the Company SEC Documents and after giving
effect to the transactions contemplated by this Agreement and the Preferred SPA,
there has not occurred any change that has materially and adversely affected the
Company’s business, financial condition or results of operations or would,
individually or in the aggregate, reasonably be expected to do so, other than
(a) any changes that may result from, or in connection with, the Tax Act,
including in


9





--------------------------------------------------------------------------------

 


connection with any state or regulatory proceedings related thereto involving
the Company or any of its Subsidiaries, (b) as disclosed in or contemplated by
the Company SEC Documents or other publicly available information related to the
Company or its Subsidiaries, (c) any changes that may result from actions or
proceedings of the U.S. Department of Energy or the Federal Energy Regulatory
Commission or (d) changes resulting from ordinary course year-end adjustments.
No stop order suspending the effectiveness of any Registration Statement of the
Company is in effect, and no proceedings for such purpose are pending before or,
to the knowledge of the Company, threatened by the SEC.
Section 3.11    Litigation and Regulatory Proceedings. Other than (a) as
disclosed in the Company SEC Documents, including with respect to any potential
restructuring of FES and any potential proceedings arising therefrom or in
connection therewith and other publicly available information related to the
Company or its Subsidiaries, (b) with respect to the U.S. Department of Energy
or the Federal Energy Regulatory Commission actions in support of baseload
generation or related to transmission rates or other regulatory approvals
involving the Company or its Subsidiaries, or (c) in connection with the Tax
Act, including in connection with any state or regulatory proceedings related
thereto involving the Company or its Subsidiaries, there are no legal or
governmental claims, actions, suits, arbitrations or similar proceedings pending
or, to the knowledge of the Company, threatened, to which the Company or any
Subsidiary of the Company is a party or to which any of the properties of the
Company or any Subsidiary of the Company are subject wherein an unfavorable
decision, ruling or finding would, individually or in the aggregate, reasonably
be expected to materially and adversely affect the Company’s business, financial
condition or results of operations or the Company’s ability to perform its
obligations under this Agreement.
Section 3.12    Compliance with Law. The Company and each of its Subsidiaries
are, and since January 1, 2015 have been, in compliance with and not in default
under or in violation of any Law, except as where such non-compliance would not,
individually or in the aggregate, reasonably be expected to materially and
adversely affect the Company’s business, financial condition or results of
operations or the Company’s ability to perform its obligations under this
Agreement. Within the past three years, neither the Company nor any of its
Subsidiaries have received any notice or other communication from any
Governmental Entity regarding any actual or possible violation of, or failure to
comply with, any Law, except as would not, individually or in the aggregate,
reasonably be expected to materially and adversely affect the Company’s
business, financial condition or results of operations or the Company’s ability
to perform its obligations under this Agreement.
Section 3.13    No Broker’s Fees. The Company is not a party to any Contract
with any Person that would give rise to a valid claim against an Investor for a
brokerage commission, finder’s fee or like payment in connection with the
Private Placement or the sale of the Private Placement Shares.
Section 3.14    No General Solicitation. Neither the Company, nor any of its
officers, directors, managers, members, employees, agents, stockholders,
partners or Affiliates has either directly or indirectly engaged in any general
solicitation or published any advertisement in connection with the offer and
sale of the Private Placement Shares.


10





--------------------------------------------------------------------------------

 


Section 3.15    No Integration; No Disqualifying Event. Neither the Company nor,
to the Company’s knowledge, any of its Affiliates or any Person acting on its or
their behalf has, directly or indirectly, made any offers or sales of any
security of the Company or solicited any offers to buy any security, under
circumstances that would adversely affect reliance by the Company on Section
4(a)(2) of the Securities Act for the exemption from the registration
requirements imposed under Section 5 of the Securities Act for the transactions
contemplated hereby or that would require such registration under the Securities
Act. No “bad actor” disqualifying event described in Rule 506(d)(1)(i)-(viii)
under the Securities Act is applicable to the Company.
Section 3.16    Compliance with Listing Requirements. The Common Stock is
registered pursuant to Section 12(b) of the Exchange Act and is listed on the
New York Stock Exchange. The Company is in compliance in all material respects
with the listing and listing maintenance requirements of the New York Stock
Exchange applicable to it for the continued trading of its Common Stock thereon.
The Company has not received any notification that the New York Stock Exchange
is contemplating delisting the Common Stock from the New York Stock Exchange.
Section 3.17    Use of Form S-3. The Company is a “well-known seasoned issuer”
as defined in Rule 405 under the Securities Act and meets the registration and
transaction requirements for use of the Registration Statement on Form S-3 for
the registration of the resale of the Private Placement Shares by the Investors.
Article IV

REPRESENTATIONS AND WARRANTIES OF THE INVESTORS
Each Investor, as to itself only, hereby represents and warrants severally and
not jointly (unless otherwise set forth herein, as of the date hereof) as set
forth below.
Section 4.1    Organization, Authority, Execution and Delivery. Such Investor
(a) is a legal entity organized, validly existing and, if applicable, in good
standing (or the equivalent thereof) under the Laws of its jurisdiction of
incorporation or organization, (b) has the requisite power and authority
(corporate or otherwise) to enter into this Agreement, perform its obligations
under this Agreement and to consummate the Private Placement, (c) has duly
authorized the execution and delivery of this Agreement and no other corporate
proceedings on the part of such Investor are necessary to authorizing the
Private Placement and (d) has executed and delivered this Agreement.
Section 4.2    No Conflict. The execution and delivery by such Investor of this
Agreement, the compliance by such Investor with all of the provisions hereof and
the consummation of the transactions contemplated herein (a) will not conflict
with, or result in breach, modification, termination or violation of, any of the
terms or provisions of, or constitute a default under (with or without notice or
lapse of time or both), or result in the acceleration of, or the creation of any
Lien under, any Contract to which such Investor is party or is bound or to which
any of the property or assets of such Investor are subject other than any Lien
in connection with a pledge by such Investor of its Private Placement Shares to
a lender in connection with any financing arrangement, (b) will not result in
any violation of the provisions of the certificate of incorporation or bylaws
(or comparable organizational documents) of such Investor and (c) will not
result in any


11





--------------------------------------------------------------------------------

 


violation of any Law or Order applicable to such Investor or any of its
properties, except in each of the cases described in clauses (a) or (c), for any
conflict, breach, modification, termination, violation, default, acceleration or
Lien which would not reasonably be expected, individually or in the aggregate,
to prohibit or materially and adversely impact such Investor’s performance of
its obligations under this Agreement.
Section 4.3    Consents and Approvals. No consent, approval, authorization,
Order, registration, qualification or filing of or with any Governmental Entity
having jurisdiction over such Investor or any of its properties is required for
the execution and delivery by such Investor of this Agreement, the compliance by
such Investor with the provisions hereof and the consummation of the
transactions contemplated herein.
Section 4.4    No Registration. Such Investor understands that (a) the Private
Placement Shares have not been registered under the Securities Act by reason of
a specific exemption from the registration provisions of the Securities Act, the
availability of which depends on, among other things, the bona fide nature of
the investment intent and the accuracy of such Investor’s representations as
expressed herein or otherwise made pursuant hereto and (b) the foregoing Private
Placement Shares cannot be sold unless subsequently registered under the
Securities Act or an exemption from registration is available.
Section 4.5    Purchasing Intent. Such Investor is acquiring the Private
Placement Shares for its own account or accounts or funds over which it holds
voting discretion, not otherwise as a nominee or agent, and not otherwise with
the view to, or for resale in connection with, any distribution thereof not in
compliance with applicable securities Laws, and such Investor has no present
intention of selling, granting any other participation in, or otherwise
distributing the same, except in compliance with applicable securities Laws and
subject to compliance with the provisions hereof.
Section 4.6    Sophistication; Investigation.
(a)    Such Investor has such knowledge and experience in financial and business
matters such that it is capable of evaluating the merits and risks of its
investment in the Private Placement Shares. Such Investor is an “accredited
investor” within the meaning of Rule 501(a) of the Securities Act or a
“qualified institutional buyer” within the meaning of Rule 144A under the
Securities Act. Such Investor understands and is able to bear any economic risks
associated with its investment in the Private Placement Shares (including the
necessity of holding such shares for an indefinite period of time and including
an entire loss of its investment in the Private Placement Shares). Except for
the representations and warranties expressly set forth in this Agreement, such
Investor has independently evaluated the merits and risks of its decision to
enter into this Agreement, is consummating the transactions contemplated by this
Agreement with a full understanding, based exclusively on its own independent
review, of all of the terms, conditions and risks and willingly assumes those
terms, conditions and risks, and disclaims reliance on any representations or
warranties, either expressed or implied, by or on behalf of the Company.




12





--------------------------------------------------------------------------------

 


(b)    Such Investor acknowledges and understands that the Company has not been
requested to provide, and has not provided, such Investor with any information
or advice with respect to the Private Placement Shares, and such information or
advice is neither necessary nor desired.
(c)    Such Investor acknowledges and understands that (i) the Company may
possess material nonpublic information (“MNPI”) regarding the Company or its
Subsidiaries not known to such Investor that may impact the value of the Private
Placement Shares and (ii) the Company is not disclosing such information to such
Investor. Such Investor understands, based on its experience, the disadvantage
to which such Investor is subject due to the disparity of information between
the Company and such Investor. Notwithstanding such disparity, such Investor has
deemed it appropriate to enter into this Agreement and to consummate
transactions contemplated hereby. Accordingly, in the light of such Investor’s
experience and sophistication, such Investor agrees that the Company shall have
no liability to such Investor whatsoever due to or in connection with the
Company’s use or non-disclosure of MNPI regarding the Company not known to such
Investor, including, without limitation, if and to the extent such information
affects any representation, warranty or covenant of the Company hereunder, and
such Investor irrevocably waives any claim that it might have based on the
failure of the Company to disclose such information.
Section 4.7    No Broker’s Fees. Such Investor is not a party to any Contract
with any Person that would give rise to a valid claim against the Company for a
brokerage commission, finder’s fee or like payment in connection with the
Private Placement or the sale of the Private Placement Shares or payment of the
Purchase Amount.
Section 4.8    Current Ownership. Such Investor represents and warrants on
behalf of itself and all of its Affiliates that (i) assuming the accuracy of
Section 3.2, as of the date hereof, such Investor, together with its Affiliates,
Beneficially Owns less than 9.9% of the Common Stock issued and outstanding,
and, after giving effect to the issuance and sale of the Private Placement
Shares to be issued to such Investor, will Beneficially Own less than 9.9% of
the Common Stock and (ii) has informed the Company in a separate writing whether
any Common Stock so Beneficially Owned is Beneficially Owned by a non-U.S.
entity.
Article V

ADDITIONAL COVENANTS
Section 5.1    Confidentiality. Notwithstanding anything herein to the contrary,
to the extent that any Investor has executed or is otherwise bound by a
confidentiality agreement in favor of the Company, such Investor shall continue
to be bound by such confidentiality agreement.
Section 5.2    Blue Sky. The Company shall take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for, or to
qualify the offer and sale of the Private Placement Shares to the Investors
pursuant to this Agreement under applicable securities and “Blue Sky” Laws of
the states of the United States (or to obtain an exemption from such
qualification) and any applicable foreign jurisdictions, and shall provide
evidence of any such action so taken to the Investors on the date hereof. The


13





--------------------------------------------------------------------------------

 


Company shall timely make all filings and reports relating to the offer and sale
of the Private Placement Shares issued hereunder required under applicable
securities and “Blue Sky” Laws of the states of the United States following the
date hereof, including any Form D with respect to the Private Placement Shares
as required under Regulation D under the Securities Act. The Company will
provide to the Investors a reasonable opportunity to review and provide comments
with respect to any such Form D prior to the filing thereof and the Company
shall reasonably consider any comments promptly provided by the Investors;
provided, that in no event shall the Company be obligated to delay the filing of
a Form D in connection with such review and comment by the Investors past its
due date. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 5.2.
Section 5.3    Legends. Each certificate evidencing securities issued hereunder
and each certificate issued in exchange for or upon the transfer of any such
securities, shall be stamped or otherwise imprinted with a legend (the “Legend”)
in substantially the following form:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY OTHER
APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN AVAILABLE
EXEMPTION FROM REGISTRATION THEREUNDER.”
In the event that any such securities are uncertificated, such securities shall
be subject to a restrictive notation substantially similar to the Legend in the
stock ledger or other appropriate records maintained by the Company or agent and
the term “Legend” shall include such restrictive notation. The Company shall,
and shall cause its transfer agent to, remove the Legend (or restrictive
notation, as applicable) set forth above from the certificates evidencing any
such securities (or the securities register or other appropriate Company
records, in the case of uncertified securities), promptly upon request, at any
time after the restrictions described in such Legend cease to be applicable,
including, as applicable, when such securities may be sold pursuant to Rule 144
under the Securities Act, pursuant to an effective registration statement, and
under this Agreement. The Company may reasonably request such opinions,
certificates or other evidence that such restrictions no longer apply as a
condition to removing the Legend.
Section 5.4    Use of Proceeds. The Company will utilize the proceeds from the
sale of the Private Placement Shares for general corporate purposes, including
repayment of indebtedness or contributions to Company-sponsored pension or other
benefit plans, as determined by the Company.
Section 5.5    Rule 144 Reporting. With a view to making available the benefits
of certain rules and regulations of the SEC that may permit the sale of the
Registrable Securities to the public without registration, the Company agrees to
(a) until such time as all Private Placement Shares are no longer Registrable
Securities, use its commercially reasonable efforts to make and keep public
information regarding the Company available, as those terms are understood and
defined in Rule 144 under the Securities Act, and file with the SEC in a timely
manner all reports and other documents required to be filed by the Company under
the Securities Act and the


14





--------------------------------------------------------------------------------

 


Exchange Act at, in each case, all times from and after the date hereof and (b)
so long as an Investor owns any Registrable Securities, furnish, unless
otherwise available at no charge by access electronically to the SEC’s EDGAR
filing system, to such Investor forthwith upon request (i) a copy of the most
recent annual or quarterly report of the Company, and (ii) such other reports
and documents of the Company so filed with the SEC as such Investor may
reasonably request in availing itself of any rule or regulation of the SEC
allowing such Investor to sell any such Registrable Securities without
registration.
Section 5.6    NYSE Listing Application. The Company shall file a supplemental
listing application with the New York Stock Exchange or such other national
exchange on which the Common Stock is listed with respect to the Private
Placement Shares on or promptly following the date of Closing. The Company shall
use commercially reasonable efforts to cause the Private Placement Shares to be
approved for listing on the New York Stock Exchange or such other national
exchange on which the Common Stock is listed as promptly as practicable
following the Closing.
Section 5.7    Non-Public Information. On or before 9:30 a.m., New York local
time, on the date hereof, the Company shall issue a press release (the “Press
Release”), and no later than 5:30 p.m., New York local time, on the Business Day
immediately following the date hereof shall file a Current Report on Form 8-K,
in the form required by the Exchange Act (the “Form 8-K”) announcing the entry
into this Agreement and describing the material terms of the transactions
contemplated by this Agreement, as well as disclosing any other MNPI that the
Company may have provided any Investor at any time prior to the issuance of the
Press Release. From and after the issuance of such press release, the Company
shall have publicly disclosed all MNPI delivered to any of the Investors by the
Company, or any of its officers, directors, employees or agents prior to the
time the Press Release is issued in connection with the transactions
contemplated by this Agreement. The Company and each Investor shall consult with
each other in issuing any other press releases with respect to the transactions
contemplated hereby, and neither the Company nor any Investor shall issue any
such press release nor otherwise make any such public statement with respect to
the transactions contemplated hereby, without the prior consent of the Company,
with respect to any press release or public statement of any Investor, or
without the prior consent of each Investor, with respect to any press release or
public statement of the Company, which consent shall not unreasonably be
withheld or delayed; provided, however, that the Company shall be entitled,
without the prior approval of any Investor, to make any press release or other
public disclosure with respect to such transactions (i) in substantial
conformity with the Form 8-K and (ii) as is required by Law. Without the prior
consent of any applicable Investor, the Company shall not publicly disclose the
name of such Investor in any filing, announcement, release or otherwise other
than in connection with any Registration Statement covering the Private
Placement Shares or unless such disclosure is required by Law.








15





--------------------------------------------------------------------------------

 


Article VI

REGISTRATION RIGHTS
Section 6.1    Shelf Registration Statement.
(a)    Not later than the earlier of (i) the 10th Business Day following the
date on which the Company files its Annual Report on Form 10-K for the year
ended December 31, 2017, and (ii) March 10, 2018 (the “Filing Deadline”), the
Company shall file a Registration Statement on Form S-3 covering the resale of
all of the Registrable Securities held by the Investors on a delayed or
continuous basis (the “Form S-3 Shelf”); provided that, in the event that the
Company is not eligible to file Form S-3 Shelf prior to the Filing Deadline, the
Company shall file a Form S-1 Shelf (as defined below) not later than the Filing
Deadline.
(b)    Subject to the terms of this Agreement, including any applicable
Suspension Period, the Company shall use its commercially reasonable efforts to
cause the Form S-3 Shelf to be declared effective under the Securities Act
promptly after the filing thereof, but in the event of no “review” by the SEC,
no later than the 15th calendar day following the Filing Deadline, and shall use
its reasonable efforts to keep such Form S-3 Shelf, or a successor Registration
Statement thereto, continuously effective under the Securities Act until the
date that all Registrable Securities covered by such Shelf Registration
Statement have been disposed by the Investors or are no longer Registrable
Securities. In the event the Company becomes ineligible to use the Form S-3
Shelf during the Shelf Period (as defined below), the Company shall file a Shelf
Registration Statement on Form S-1 (a “Form S-1 Shelf” and together with a Form
S-3 Shelf, a “Shelf Registration Statement”) not later than 60 Business Days
after the date the Company becomes ineligible, and shall use its reasonable
efforts to have such Shelf Registration Statement declared effective promptly
(the period during which the Company shall use its reasonable efforts to keep
the Shelf Registration Statement continuously effective under the Securities Act
in accordance with this Section 6.1 is referred to as the “Shelf Period”). In
the event the Company files a Form S-1 Shelf (either prior to the Filing
Deadline or during the Shelf Period) and thereafter becomes eligible to use a
Form S-3 Shelf, the Company shall use its reasonable efforts to convert the Form
S-1 Shelf to a Form S-3 Shelf promptly after the Company becomes so eligible.
(c)    The Company shall notify the Investors by e-mail of the effectiveness of
a Shelf Registration Statement on the same Business Day that the Company
telephonically confirms effectiveness with the SEC. The Company shall file a
final prospectus with the SEC to the extent required by Rule 424 under the
Securities Act. The “Plan of Distribution” section of such Shelf Registration
Statement shall provide for permitted means of disposition of Registrable
Securities, including agented transactions, sales directly into the market, and
purchases or sales by brokers.
Section 6.2    Piggyback Registrations.
(a)    (i) If at any time the Company proposes to file a Registration Statement,
other than a Shelf Registration Statement under Section 6.1, for an offering of
securities for cash in connection with a public offering of Common Stock by the
Company (excluding an offering relating solely to an employee benefit plan,
dividend reinvestment plan or stock purchase plan, an offering relating to a
transaction on Form S-4, a rights offering or an offering on any form of


16





--------------------------------------------------------------------------------

 


Registration Statement that does not permit secondary sales) (a “Piggyback
Registration Statement”), the Company shall give prompt written notice (the
“Piggyback Notice”) to all Investors that, to its knowledge, hold Registrable
Securities (collectively, the “Piggyback Eligible Holders”) of the Company’s
intention to file a Piggyback Registration Statement reasonably in advance of
(and in any event at least ten Business Days before) the anticipated filing date
of such Piggyback Registration Statement. The Piggyback Notice shall offer the
Piggyback Eligible Holders the opportunity to include for registration in such
Piggyback Registration Statement the number of Registrable Securities of the
same class and series as those proposed to be registered as they may request,
subject to Section 6.2(c) (a “Piggyback Registration”).
(ii)    Subject to Section 6.2(c), the Company shall use its commercially
reasonable efforts to include in each such Piggyback Registration such
Registrable Securities for which the Company has received written requests
(each, a “Piggyback Request”) from Piggyback Eligible Holders within
five Business Days after receipt of the Piggyback Notice. If a Piggyback
Eligible Holder decides not to include all of its Registrable Securities in any
Piggyback Registration Statement thereafter filed by the Company, such Piggyback
Eligible Holder shall nevertheless continue to have the right to include any
Registrable Securities in any subsequent Piggyback Registration Statements or
Registration Statements as may be filed by the Company with respect to offerings
of Registrable Securities, all upon the terms and conditions set forth herein.
The Company shall use its commercially reasonable efforts to effect the
registration under the Securities Act of all Registrable Securities which the
Company has been so requested to register pursuant to the Piggyback Requests, to
the extent required to permit the disposition of the Registrable Securities so
requested to be registered.
(b)    (i)    If at any time the Company proposes to sell securities that have
been previously registered pursuant to a Shelf Registration Statement (a
“Company Shelf Registration Statement”) in a public offering for cash in
connection with a public offering of Common Stock by the Company (a “Company
Shelf Takedown Public Offering”), the Company shall give written notice (the
“Company Shelf Takedown Public Offering Notice”) to all Investors of such
Company Shelf Takedown Public Offering at least five Business Days before the
anticipated pricing date of such Company Shelf Takedown Public Offering. The
Company Shelf Takedown Public Offering Notice shall give the Investors the
opportunity to include for offering in such Company Shelf Takedown Public
Offering Registrable Securities of the same class and series as those proposed
to be sold in such Company Shelf Takedown Public Offering of any requesting
Investor, but only if the Registrable Shares requested for inclusion are
registered under an effective Shelf Registration Statement, as necessary to
allow such Registrable Securities to be sold in such Company Shelf Takedown
Public Offering.
(ii)    Subject to Section 6.2(c), the Company shall use its commercially
reasonable efforts to include in each such Company Shelf Takedown Public
Offering such Registrable Securities for which the Company has received written
requests (each, a “Company Shelf Takedown Public Offering Request”) from
Investors within three Business Days after receipt of the Company Shelf Takedown
Public Offering Notice. If an Investor decides not to include all of its
Registrable Securities in any Company Shelf Takedown Public Offering, such
Investor shall nevertheless continue to have the right to include any
Registrable Securities in any subsequent Company Shelf Takedown Public
Offerings, all upon the terms and conditions set forth herein. The Company shall
use its commercially reasonable efforts to include in the Company Shelf Takedown


17





--------------------------------------------------------------------------------

 


Public Offering all Registrable Securities which the Company has been so
requested to include pursuant to the Company Shelf Takedown Public Offering
Requests, to the extent required to permit the disposition of the Registrable
Securities so requested to be registered, including to the extent so required,
by filing and causing to become effective a post-effective amendment to the
Company Shelf Registration Statement and any related prospectus supplement.
(c)    If the Piggyback Registration in respect of which the Company gives
notice pursuant to Section 6.2(a), or the Company Shelf Takedown Public Offering
in respect of which the Company gives notice pursuant to Section 6.2(b), is an
underwritten offering, and the managing underwriter or managing underwriters of
such offering advise the Company and the applicable Investors that, in their
reasonable view, the amount of securities requested to be included in such
registration or offering (including Registrable Securities requested by the
applicable Investors to be included in such registration or offering and any
securities that the Company or any other Person proposes to be included that are
not Registrable Securities) exceeds the Maximum Offering Size (which shall be
within a price range acceptable to the Company), then the Company shall so
advise all applicable Investors with Registrable Securities proposed to be
included in such Piggyback Registration or Company Shelf Takedown Public
Offering, and shall include in such offering the number which can be so sold in
the following order of priority, up to the Maximum Offering Size:
(i)    first, the securities that the Company proposes to sell up to the Maximum
Offering Size;
(ii)    second, the Registrable Securities requested to be included in such
registration or offering, allocated, if necessary for the offering not to exceed
the Maximum Offering Size, pro rata among the applicable Investors on the basis
of the number of Registrable Securities requested to be included therein by each
Piggyback Eligible Holder; and
(iii)    third, other securities of the Company requested to be included in such
registration or offering by the holders thereof, allocated, if necessary for the
offering not to exceed the Maximum Offering Size, pro rata among the respective
holders thereof on the basis of the number of securities requested to be
included therein by each such holder.
(d)    (i)    All Piggyback Eligible Holders requesting to be included in the
Piggyback Registration, or Investors requesting to be included in a Company
Shelf Takedown Public Offering, must sell their Registrable Securities to the
underwriters selected as provided in Section 6.2(f) on the same terms and
conditions as apply to the Company. Promptly (and in any event within one
Business Day) following receipt of notification by the Company from the managing
underwriter of a range of prices at which such Registrable Securities are likely
to be sold, the Company shall so advise each applicable Investor requesting
registration (or inclusion, as the case may be) in such offering of such price.
(ii)    If any such Investor disapproves of the terms of any such underwriting
(including the price offered by the underwriter(s) in such offering), such
Investor may elect to withdraw any or all of its Registrable Securities
therefrom, without prejudice to the rights of any such Investor to include
Registrable Securities in any future Piggyback Registration (or Company Shelf
Takedown Public Offering, as the case may be) or other registration statement,
by written notice to the Company and the managing underwriter(s) delivered on or
prior to the effective date


18





--------------------------------------------------------------------------------

 


of such Piggyback Registration Statement or Company Shelf Takedown Public
Offering or, if later, prior to the date on which the pricing of the relevant
offering is expected to occur. Any Registrable Securities withdrawn from such
underwriting shall be excluded and withdrawn from the registration or offering.
(e)    The Company shall have the right to terminate or withdraw any
registration or offering initiated by it under this Section 6.2 prior to the
effective date of such Registration Statement or pricing date of such offering,
whether or not any Investor has elected to include Registrable Securities
therein, without prejudice, however, to the right of the Investors immediately
to request that such registration be effected as an offering under Section 6.1
to the extent permitted thereunder and subject to the terms set forth therein.
The registration expenses of such withdrawn registration or offering shall be
borne by the Company in accordance with Section 6.7 hereof.
(f)    If a Piggyback Registration or Company Shelf Takedown Public Offering
pursuant to this Section 6.2 involves an underwritten offering, the Company
shall have the right, in consultation with the Investors holding a majority of
the Registrable Securities to be included in such underwritten offering, to
(i) determine the plan of distribution, including the price at which the
Registrable Securities are to be sold and the underwriting commissions,
discounts and fees, and (ii) select the investment banker or bankers and
managers to administer the offering, including the lead managing underwriter.
(g)    No registration or offering effected under this Section 6.2 shall relieve
the Company of its obligations to effect any registration of the offer and sale
of Registrable Securities under Section 6.1 hereof, and no registration effected
pursuant to this Section 6.2 shall be deemed to have been effected pursuant to
Section 6.1 hereof.
Section 6.3    Required Suspension Period.
(a)    Notwithstanding any other provision of this Agreement, the Company shall
have the right but not the obligation to defer the filing of (but not the
preparation of), or suspend the use by the Investors of, any Shelf Registration
Statement for a period of up to 45 days:
(i)    if an event occurs as a result of which the Shelf Registration Statement
and any related prospectus as then supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein in the light of the circumstances under which they
were made at such time not misleading, or if it shall be necessary to amend the
Shelf Registration Statement, file a new registration statement or supplement
any related prospectus to comply with the Securities Act or the Exchange Act or
the respective rules thereunder;
(ii)    upon issuance by the SEC of a stop order suspending the effectiveness of
any Shelf Registration Statement with respect to Registrable Securities or the
initiation of Legal Proceedings with respect to such Shelf Registration
Statement under Section 8(d) or 8(e) of the Securities Act;




19





--------------------------------------------------------------------------------

 


(iii)    if the Company believes that any such registration or offering
(A) should not be undertaken because it would reasonably be expected to
materially interfere with any material corporate development or plan of the
Company or (B) would require the Company, under applicable securities Laws and
other Laws, to make disclosure of MNPI that would not otherwise be required to
be disclosed at that time and the Company believes in good faith that such
disclosures at that time would not be in the Company’s best interests; provided
that this exception (B) shall continue to apply only during the time that such
MNPI has not been disclosed and remains material;
(iv)    if the Company elects at such time to offer equity securities of the
Company to (A) fund a merger, third-party tender offer or other business
combination, acquisition of assets or similar transaction or (B) meet rating
agency and other capital funding requirements; or
(v)    if the Company is pursuing a primary underwritten offering of Common
Stock pursuant to a Registration Statement (any such period contemplated by
(i)-(v) of this Section 6.3(a), a “Suspension Period”);
(b)    In no event shall the Company declare a Suspension Period more than four
times in any 12-month period or for more than an aggregate of 75 days in any
12-month period. The Company shall give written notice to the Investors of its
declaration of a Suspension Period and of the expiration of the relevant
Suspension Period.
Section 6.4    Registration Procedures.
(a)    Requirements. In connection with the Company’s obligations under this
Article 6, the Company shall use its commercially reasonable efforts to effect
such registration and to permit the sale of such Registrable Securities in
accordance with the intended method or methods of distribution thereof as
expeditiously as reasonably practicable, and in connection therewith the Company
shall:
(i)    As promptly as practicable prepare the required Shelf Registration
Statement, including all exhibits and financial statements required under the
Securities Act to be filed therewith and prospectus, and, before filing a Shelf
Registration Statement or prospectus or any amendments or supplements thereto,
(x) furnish to the Investors whose Registrable Securities are covered by such
Shelf Registration Statement, copies of all documents prepared to be filed,
which documents shall be subject to the review of such Investors and their
respective counsel, (y) make such changes in such documents concerning the
Investors prior to the filing thereof as such Investors, or their counsel, may
reasonably request and (z) not file any Shelf Registration Statement or
prospectus or amendments or supplements thereto to which the Investors, in such
capacity, shall reasonably object;
(ii)    prepare and file with the SEC such amendments and post-effective
amendments to such Shelf Registration Statement and supplements to the
prospectus as may be (x) reasonably requested by any Investor with Registrable
Securities


20





--------------------------------------------------------------------------------

 


covered by such Shelf Registration Statement, or (y) necessary to keep such
Shelf Registration Statement effective for the period of time required by this
Agreement, and comply with provisions of the applicable securities Laws with
respect to the sale or other disposition of all securities covered by such Shelf
Registration Statement during such period in accordance with the intended method
or methods of disposition by the sellers thereof set forth in such Shelf
Registration Statement;
(iii)    notify the Investors and (if requested) confirm such notice in writing
and provide copies of the relevant documents, as soon as reasonably practicable
after notice thereof is received by the Company (a) when such Shelf Registration
Statement or any amendment thereto has been filed or becomes effective, and when
the applicable prospectus or any amendment or supplement thereto has been filed,
(b) of any written comments by the SEC, or any request by the SEC or other
Governmental Entity for amendments or supplements to such Shelf Registration
Statement or such prospectus, or for additional information (whether before or
after the effective date of the Shelf Registration Statement) or any other
correspondence with the SEC relating to, or which may affect, the registration,
(c) of the issuance by the SEC of any stop order suspending the effectiveness of
such Shelf Registration Statement or any Order by the SEC or any other
regulatory authority preventing or suspending the use of any preliminary or
final prospectus or the initiation or threatening of any proceedings for such
purposes, and (d) of the receipt by the Company of any notification with respect
to the suspension of the qualification of the Registrable Securities for
offering or sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose;
(iv)    promptly notify the Investors when the Company becomes aware of the
happening of any event as a result of which such Shelf Registration Statement or
the prospectus included in such Shelf Registration Statement (as then in effect)
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements therein (in the case of such prospectus or
any preliminary prospectus, in the light of the circumstances under which they
were made) not misleading, when any issuer free writing prospectus (as defined
in Rule 433 under the Securities Act) relating to an offer of the Registrable
Securities includes information that may materially conflict with the
information contained in such Shelf Registration Statement, or, if for any other
reason it shall be necessary during such time period to amend or supplement such
Shelf Registration Statement or prospectus in order to comply with the
Securities Act and, as promptly as reasonably practicable thereafter, prepare
and file with the SEC, and furnish without charge to the Investors, an amendment
or supplement to such Shelf Registration Statement or prospectus, which shall
correct such misstatement or omission or effect such compliance; and
(b)    take all such other commercially reasonable actions as are necessary or
advisable in order to expedite or facilitate the disposition of such Registrable
Securities in accordance with the terms of this Agreement.




21





--------------------------------------------------------------------------------

 


Section 6.5    Required Information. The Company may require the Investors to
furnish to the Company such information regarding the distribution of such
securities and such other information relating to the Investors and their
ownership of Registrable Securities as the Company may from time to time
reasonably request in writing (provided that such information shall be used only
in connection with such registration) and the Company may exclude from such
registration or sale the Registrable Securities of an Investor if such Investor
fails to furnish such information within a reasonable time after receiving such
request. Each Investor agrees to furnish such information to the Company and to
cooperate with the Company as reasonably necessary to enable the Company to
comply with the provisions of this Agreement.
Section 6.6    Confidentiality. Pending any required public disclosure by the
Company and subject to applicable legal requirements and the terms of this
Agreement, the Parties will maintain the confidentiality of details contained in
all notices and other communications regarding a prospective sale of securities
hereunder.
Section 6.7    Expenses. All expenses incurred in connection with any Shelf
Registration Statement or registered offering covering Registrable Securities,
including all registration and filing fees, printing expenses, the fees and
expenses of the independent certified public accountants, the fees and expenses
of the Company’s legal counsel, transfer agent’s fees, the expense of qualifying
such Registrable Securities under state “Blue Sky” Laws, and, subject to the
consent of the Company (not to be unreasonably withheld, conditioned or delayed)
reasonable fees and expenses of one firm of attorneys selected by the Investors
Beneficially Owning at least a majority of the outstanding Registrable
Securities, will be borne by the Company. However, underwriters’, brokers’ and
dealers’ discounts and commissions applicable to Registrable Securities sold for
the account of the Investors (and any Taxes related thereto) will be borne by
the Investors.
Section 6.8    Assignability of Registration Rights. The rights and obligations
granted to the Investors in this Article VI and the indemnification in Article
VII shall be automatically assigned to any transferee of Registrable Securities.
To the extent Registrable Securities are transferred, any reference in this
Article VI or Article VII to “Investor” shall be treated as a reference to such
transferee. Any transferee of Registrable Securities shall execute any joinder
or other agreement or instrument that the Company reasonably requests in order
to effectuate this Section 6.8.
Article VII

INDEMNIFICATION AND CONTRIBUTION
Section 7.1    Indemnification by the Company.
(a)    Indemnification with Regard to Certain Securities Matters. In the event
of any registration under the Securities Act by any Shelf Registration Statement
pursuant to rights granted in this Agreement of Registrable Securities, or any
offering made pursuant thereto, the Company will indemnify and hold harmless the
Investors and their respective officers, directors, managers, employees, limited
partners, general partners, equityholders, investment managers, management
companies and Affiliates (in each case, in their capacities as such), and each
underwriter of such securities and each other Person, if any, who Controls such
Investors or such underwriter


22





--------------------------------------------------------------------------------

 


within the meaning of the Securities Act, against any losses, claims, damages,
or liabilities (including reasonable legal fees and costs of court), joint or
several, to which such Investors and their respective officers, directors,
managers, employees, limited partners, general partners, equityholders,
investment managers, management companies or Affiliates, or such underwriter or
any such controlling Person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages, or liabilities (or any
actions in respect thereof) arise out of or are based upon any untrue or alleged
untrue statement of any material fact (i) contained, on its effective date, in
any Shelf Registration Statement under which such securities were registered
under the Securities Act or any amendment or supplement to any of the foregoing,
or which arise out of or are based upon the omission or alleged omission to
state a material fact required to be stated therein or necessary to make the
statements therein (in the case of the prospectus or any preliminary prospectus
forming a part of such Shelf Registration Statement, in the light of the
circumstances under which they were made) not misleading or (ii) contained in
any preliminary prospectus (if used prior to the filing of the final prospectus)
or in the final prospectus (as amended or supplemented if the Company shall have
filed with the SEC any amendment or supplement to the final prospectus) or any
free writing prospectus, or which arise out of or are based upon the omission or
alleged omission (if so used) to state a material fact required to be stated in
such prospectus or necessary to make the statements in such prospectus not
misleading; provided, however, that the Company shall not be liable to an
Investor or its respective officers, directors, managers, employees, limited
partners, general partners, equityholders, investment managers, management
companies and Affiliates or an underwriter or any other Person who Controls such
Investor or such underwriter in any such case if and to the extent that any such
loss, claim, damage, or liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
such Shelf Registration Statement, such amendment or supplement or such
prospectus, in reliance upon and in conformity with information furnished in
writing to the Company by or on behalf of such Investor or such underwriter
specifically for use in the preparation thereof.
(b)    Indemnification with Regard to this Agreement. The Company will indemnify
and hold harmless the Investors and their respective officers, directors,
managers, employees, limited partners, general partners, equityholders,
investment managers, management companies and Affiliates (in each case, in their
capacities as such) and each other Person, if any, who Controls such Investors
within the meaning of the Securities Act, against any losses, claims, damages,
or liabilities (including reasonable legal fees and costs of court), arising out
of a claim asserted by a third-party that such Investors and their respective
officers, directors, managers, employees, limited partners, general partners,
equityholders, investment managers, management companies or Affiliates, or any
such controlling Person may incur or to which they may become subject arising
out of or in connection with the breach of any of the representations,
warranties or covenants of the Company set forth in this Agreement; provided,
that the foregoing indemnity will not, as to any indemnified person, apply to
the extent they are found by a final, non-appealable judgment of a court of
competent jurisdiction to arise from the bad faith, willful misconduct or gross
negligence of such indemnified person.
Section 7.2    Indemnification by Investors. Each Investor severally (and not
jointly) will indemnify and hold harmless (in the same manner and to the same
extent as set forth in Section 7.1(a)) the Company, its officers, directors,
managers, employees, limited partners, general partners, equityholders,
investment managers, management companies and Affiliates (in


23





--------------------------------------------------------------------------------

 


each case, in their capacities as such), and each other Person, if any, who
Controls such the Company within the meaning of the Securities Act, against any
losses, claims, damages, or liabilities (including reasonable legal fees and
costs of court), joint or several, to which the Company and such officers,
directors, managers, employees, limited partners, general partners,
equityholders, investment managers, management companies or Affiliates or any
such controlling Person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages, or liabilities (or any
actions in respect thereof) arise out of or are based upon any untrue or alleged
untrue statement of any material fact (a) contained, on its effective date, in
any Shelf Registration Statement under which such securities were registered
under the Securities Act or any amendment or supplement to any of the foregoing,
or which arise out of or are based upon the omission or alleged omission to
state a material fact required to be stated therein or necessary to make the
statements therein (in the case of the prospectus or any preliminary prospectus
forming a part of such Shelf Registration Statement, in the light of the
circumstances under which they were made) not misleading or (b) contained in any
preliminary prospectus (if used prior to the filing of the final prospectus) or
in the final prospectus (as amended or supplemented if the Company shall have
filed with the SEC any amendment or supplement to the final prospectus), or
which arise out of or are based upon the omission or alleged omission (if so
used) to state a material fact required to be stated in such prospectus or
necessary to make the statements in such prospectus not misleading, if and to
the extent such statement or omission was made in reliance upon and in
conformity with information furnished in writing to the Company by or on behalf
of such Investor specifically for use in the preparation thereof; provided,
however, that the total amount to be indemnified by such Investor pursuant to
this Section 7.2 shall be limited to the net proceeds (after deducting
underwriters’ discounts and commissions) received by such Investor in the
offering to which such Shelf Registration Statement relates; provided, further,
that an Investor shall not be liable in any case to the extent that prior to the
filing of any such Shelf Registration Statement, prospectus or any amendment
thereof or supplement thereto, such Investor has furnished in writing to the
Company information expressly for use in, and within a reasonable period of time
prior to the effectiveness of, such Shelf Registration Statement, prospectus or
any amendment thereof or supplement thereto which corrected or made not
misleading information previously provided by such Investor to the Company.
Section 7.3    Indemnification Procedures. Promptly after receipt by an
indemnified party of notice of the commencement of any action involving a claim
referred to in Section 7.1 or Section 7.2, the indemnified party will, if a
resulting claim is to be made or may be made against an indemnifying party, give
written notice to the indemnifying party of the commencement of the action. The
failure of any indemnified party to give notice shall not relieve the
indemnifying party of its obligations in Section 7.1 or Section 7.2, as
applicable, except to the extent, if any, that the indemnifying party is
actually materially prejudiced by the failure to give notice and then only to
such extent. If any such action is brought against an indemnified party, the
indemnifying party will be entitled to participate in and to assume the defense
of the action with counsel reasonably satisfactory to the indemnified party, and
after notice from the indemnifying party to such indemnified party of its
election to assume defense of the action, the indemnifying party will not be
liable to such indemnified party for any legal or other expenses incurred by the
latter in connection with the action’s defense. An indemnified party shall have
the right to employ separate counsel in any action or proceeding and participate
in the defense thereof, but the fees and expenses of such counsel shall be at
such indemnified party’s expense unless (a) the employment


24





--------------------------------------------------------------------------------

 


of such counsel has been specifically authorized in writing by the indemnifying
party, which authorization shall not be unreasonably withheld, (b) the
indemnifying party has not assumed the defense and employed counsel reasonably
satisfactory to the indemnified party within 30 days after notice of any such
action or proceeding, or (c) the named parties to any such action or proceeding
(including any impleaded parties) include the indemnified party and the
indemnifying party and the indemnified party shall have been advised by such
counsel that there may be one or more legal defenses available to the
indemnified party that are different from or additional to those available to
the indemnifying party (in which case the indemnifying party shall not have the
right to assume the defense of such action or proceeding on behalf of the
indemnified party), it being understood, however, that the indemnifying party
shall not, in connection with any one such action or separate but substantially
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the reasonable fees and
expenses of more than one separate firm of attorneys (in addition to one (1)
local counsel for each jurisdiction, if necessary, in the good faith opinion of
both counsel for the indemnifying party and counsel for the indemnified party in
order to adequately represent the indemnified parties) for all indemnified
parties with regard to all claims arising out of similar circumstances; and that
all such fees and expenses shall be reimbursed as they are incurred upon written
request and presentation of invoices. Whether or not a defense is assumed by the
indemnifying party, the indemnifying party will not be subject to any liability
for any settlement made without its consent. No indemnifying party will consent
to entry of any judgment or enter into any settlement which (y) does not include
as an unconditional term the giving by the claimant or plaintiff, to the
indemnified party, of a release from all liability in respect of such claim or
litigation or (z) involves the imposition of equitable remedies or the
imposition of any non-financial obligations on the indemnified party.
Section 7.4    Contribution.
(a)    If the indemnification required by Section 7.1 or Section 7.2, as
applicable, from the indemnifying party is unavailable to or insufficient to
indemnify and hold harmless an indemnified party in respect of any indemnifiable
losses, claims, damages, liabilities, or expenses as required by Section 7.1 or
Section 7.2, as applicable, then the indemnifying party shall contribute to the
amount paid or payable by the indemnified party as a result of such losses,
claims, damages, liabilities, or expenses in such proportion as is appropriate
to reflect (i) the relative benefit of the indemnifying and indemnified parties
and (ii) if the allocation in clause (i) is not permitted by applicable Law, in
such proportion as is appropriate to reflect the relative benefit referred to in
clause (i) and also the relative fault of the indemnified and indemnifying
parties, in connection with the actions which resulted in such losses, claims,
damages, liabilities, or expenses, as well as any other relevant equitable
considerations.
(b)    In respect to contribution relating to matters requiring indemnification
pursuant to Section 7.1(a) and Section 7.2:
(i)    the relative fault of the indemnifying party and the indemnified party
shall be determined by reference to, among other things, whether any action in
question, including any untrue or alleged untrue statement of a material fact,
has been made by, or relates to information supplied by, such indemnifying party
or parties, and the parties’ relative intent, knowledge, access to information,
and opportunity to correct or prevent such action; provided, however, that the
total


25





--------------------------------------------------------------------------------

 


amount to be contributed by any Investor pursuant to this Section 7.4(b) shall
be limited to the net proceeds (after deducting underwriters’ discounts and
commissions) received by such Investor in the offering to which such Shelf
Registration Statement relates; provided, further, that an Investor shall not be
liable in any case to the extent that prior to the filing of any such Shelf
Registration Statement, prospectus or any amendment thereof or supplement
thereto, such Investor has furnished in writing to the Company information
expressly for use in, and within a reasonable period of time prior to the
effectiveness of, such Shelf Registration Statement, prospectus or any amendment
thereof or supplement thereto which corrected or made not misleading information
previously provided by such Investor to the Company;
(ii)    notwithstanding the provisions of Section 7.4(b)(i), no indemnifying
party shall be required to contribute any amount in excess of the amount by
which the total price at which the securities were offered to the public by the
indemnifying party exceeds the amount of any damages which the indemnifying
party has otherwise been required to pay by reason of an untrue statement or
omission; and
(iii)    no Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such a fraudulent misrepresentation.
(c)    The amount paid or payable by a party as a result of the losses, claims,
damage, liabilities, and expenses referred to in this Section 7.4 shall be
deemed to include any legal or other fees or expenses reasonably incurred by
such party in connection with any investigation or proceeding.
(d)    The Company and the Investors agree that it would not be just and
equitable if contribution pursuant to this Section 7.4 were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to in the prior provisions of this
Section 7.4.
(e)    For purposes of this Section 7.4, each Person who Controls any Investor
or any underwriter thereof within the meaning of either the Securities Act or
the Exchange Act and each officer, director and Affiliate of any such Investor
shall have the same rights to contribution as the Company, subject in each case
to the applicable terms and conditions of this Section 7.4.
Section 7.5    Survival. The representations and warranties set forth in
Sections 3.1-3.6 and Section 3.13 shall survive the Closing indefinitely and the
other representations and warranties contained in this Agreement shall survive
the Closing for a period of 12 months following the date hereof regardless of
any investigation made by or on behalf of the Company or any Investor. The
covenants made in this Agreement shall survive the Closing of the transactions
described herein and remain operative and in full force and effect regardless of
acceptance of any of the Private Placement Shares and payment therefor. All
indemnification obligations of the Company and Investors pursuant to this
Agreement shall remain operative and in full force and effect unless such
obligations are expressly terminated in a writing by the parties, regardless of
any purported general termination of this Agreement.


26





--------------------------------------------------------------------------------

 


Article VIII

GENERAL PROVISIONS
Section 8.1    Notices. All notices and other communications in connection with
this Agreement shall be in writing and shall be deemed given if delivered
personally, sent via electronic facsimile or email (with confirmation), mailed
by registered or certified mail (return receipt requested) or delivered by an
express courier (with confirmation) to the Parties at the following addresses
(or at such other address for a Party as may be specified by like notice):
(a)    If to the Company:
FirstEnergy Corp.
76 South Main Street
Akron, OH 44308
Fax: (330) 384-3772
Attention: Treasurer
Email: grp-treasurycompliance@firstenergycorp.com


and


FirstEnergy Corp.
76 South Main Street
Akron, OH 44308
Fax: (330) 384-3875
Attention: Legal Department
Email: rreffner@firstenergycorp.com




with copies (which shall not constitute notice) to:


Jones Day
North Point
901 Lakeside Avenue
Cleveland, OH 44114
Fax: (216) 579-0212
Attention: Kimberly J. Pustulka, Esq.
Email: kjpustulka@jonesday.com






27





--------------------------------------------------------------------------------

 


and


Jones Day
77 West Wacker
Chicago, IL 60601
Fax: (312) 782-8585
Attention: Edward B. Winslow, Esq.
Email: ebwinslow@jonesday.com


(b)    If to the Investors:
Notice addresses for the Investors are included on Schedule A attached hereto.




Section 8.2    Assignment; Third Party Beneficiaries. Other than as provided for
in Section 6.8 hereof, neither this Agreement nor any of the rights, interests
or obligations under this Agreement shall be assigned by any Party (whether by
operation of Law or otherwise) without the prior written consent of the Company,
and any purported assignment in violation of this Section 8.2 shall be void ab
initio. Except with respect to the rights of third-parties set forth in Article
VII, this Agreement (including the documents and instruments referred to in this
Agreement) is not intended to and does not confer upon any Person any rights or
remedies under this Agreement other than the Parties.
Section 8.3    Prior Negotiations; Entire Agreement. This Agreement (including
the agreements attached as exhibits and schedules to and the documents and
instruments referred to in this Agreement) constitutes the entire agreement of
the Parties and supersedes all prior agreements, arrangements or understandings,
whether written or oral, among the Parties with respect to the subject matter of
this Agreement.
Section 8.4    Governing Law; Venue. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO ANY CHOICE OF LAW PROVISIONS WHICH WOULD REQUIRE THE APPLICATION OF THE LAW
OF ANY OTHER JURISDICTION. BY ITS EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES FOR ITSELF THAT ANY LEGAL ACTION,
SUIT, OR PROCEEDING AGAINST IT WITH RESPECT TO ANY MATTER ARISING UNDER OR
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT RENDERED IN ANY SUCH ACTION, SUIT, OR PROCEEDING,
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE CITY OF NEW
YORK, BOROUGH OF MANHATTAN, OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH OF
THE PARTIES IRREVOCABLY ACCEPTS AND SUBMITS ITSELF TO THE EXCLUSIVE JURISDICTION
OF SUCH COURT, GENERALLY AND UNCONDITIONALLY, WITH RESPECT TO ANY SUCH ACTION,
SUIT OR PROCEEDING. THE PARTIES HEREBY AGREE THAT MAILING OF PROCESS OR OTHER
PAPERS IN CONNECTION WITH ANY SUCH ACTION OR PROCEEDING TO AN ADDRESS PROVIDED
IN WRITING BY THE RECIPIENT OF SUCH


28





--------------------------------------------------------------------------------

 


MAILING, OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW, SHALL BE VALID AND
SUFFICIENT SERVICE THEREOF AND HEREBY WAIVE ANY OBJECTIONS TO SERVICE
ACCOMPLISHED IN THE MANNER HEREIN PROVIDED.
Section 8.5    Counterparts. This Agreement may be executed in any number of
counterparts, all of which will be considered one and the same agreement and
will become effective when counterparts have been signed by each of the Parties
and delivered to each other Party (including via facsimile or other electronic
transmission), it being understood that each Party need not sign the same
counterpart.
Section 8.6    Waivers and Amendments; Rights Cumulative; Consent. This
Agreement may be amended, restated, modified or changed only upon written
consent by the Company and Investors Beneficially Owning at least a majority of
the outstanding Registrable Securities. Any amendment, restatement, modification
or change effected in accordance with this Section 8.6 shall be binding upon the
Investors, each transferee or future holder of the Private Placement Shares, and
the Company. No delay on the part of any Party in exercising any right, power or
privilege pursuant to this Agreement will operate as a waiver thereof, nor will
any waiver on the part of any Party of any right, power or privilege pursuant to
this Agreement, nor will any single or partial exercise of any right, power or
privilege pursuant to this Agreement, preclude any other or further exercise
thereof or the exercise of any other right, power or privilege pursuant to this
Agreement.
Section 8.7    Headings. The headings in this Agreement are for reference
purposes only and will not in any way affect the meaning or interpretation of
this Agreement.
Section 8.8    Specific Performance. Each of the Parties hereto agree that
irreparable damage would occur if any provision of this Agreement were not
performed in accordance with the terms hereof and that each of the Parties
hereto shall be entitled to an injunction or injunctions without the necessity
of posting a bond to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof, in addition to
any other remedy to which they are entitled at law or in equity. Unless
otherwise expressly stated in this Agreement, no right or remedy described or
provided in this Agreement is intended to be exclusive or to preclude a Party
hereto from pursuing other rights and remedies to the extent available under
such agreement, herein, at law or in equity.
Section 8.9    Relationship Among Parties.
(a)    Notwithstanding anything herein to the contrary, the duties and
obligations of the Investors, on the one hand, and the Company, on the other
hand, arising under this Agreement shall be several, not joint. No Party shall
have any responsibility by virtue of this Agreement for any trading by any other
entity. No prior history, pattern, or practice of sharing confidences among or
between the Parties shall in any way affect or negate this Agreement. The
Parties hereto acknowledge that this Agreement does not constitute an agreement,
arrangement, or understanding with respect to acting together for the purpose of
acquiring, holding, voting, or disposing of any equity securities of the
Company. The Company acknowledge and each Investor confirms that it has
independently participated in the negotiation of the transactions contemplated
under this Agreement with the advice of counsel and advisors.


29





--------------------------------------------------------------------------------

 


(b)    It is understood and agreed that the Investors do not have any duty of
trust or confidence in any form with the Company, or any of the Company’s other
stakeholders and, except as expressly provided in this Agreement, there are no
agreements, commitments or undertakings by, among or between any of them with
respect to the subject matter hereof.
Section 8.10    Tax Forms. If the Company (or its agent) determines in its
reasonable discretion that it is necessary or appropriate to request Internal
Revenue Service tax forms (including but not limited to Form W-9, W-8BEN,
W-8BEN-E, W-8ECI, W-8IMY (and attachments thereto), or any successors thereto)
(“Tax Forms”) to determine its tax reporting and withholding obligations, if
any, the Investors shall promptly provide, solely to the extent legally entitled
to do so, such duly completed Tax Forms to the Company (or its agent), and the
Company (or its agent) shall be entitled to rely on such forms in determining
its tax reporting and withholding obligations, if any.


[Signature pages follow.]




30





--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the undersigned Parties have duly executed this Agreement as
of the date first above written.
FIRSTENERGY CORP.


By: /s/ Steven R. Staub
Name: Steven R. Staub
Title: Vice President and Treasurer


[Signature page to Common Stock Purchase Agreement]
 

--------------------------------------------------------------------------------


 


ZP MASTER UTILITY FUND, LTD.
 


By:    /s/ Stuart J. Zimmer
Name: Stuart J. Zimmer
Title: Director
P ZIMMER, LTD.
 


By:    /s/ Stuart J. Zimmer
Name: Stuart J. Zimmer
Title: CEO of Investment Manager,
     Zimmer Partners, LP
ZP ENERGY FUND, L.P.
By: ZP Energy GP, LLC, its general partner


By:    /s/ Stuart J. Zimmer
Name: Stuart J. Zimmer
Title: Sole member of general partner
ZP MASTER ENERGY FUND, L.P.
By: ZP Offshore Energy GP, LLC, its general partner


By:    /s/ Stuart J. Zimmer
Name: Stuart J. Zimmer
Title: Sole member of general partner




[Signature page to Common Stock Purchase Agreement]
 

--------------------------------------------------------------------------------


 


Schedule A
List of Investors and Notice Addresses


Investor


Notice Address


Investment
Physical Stock Certificate/Book Entry


ZP Master Utility Fund, Ltd. 







c/o Zimmer Partners, LP
 9 West 57th Street, 33rd Floor
 New York, NY 10019, USA
 Attention: Barbara Burger




19,163,953 shares of Common Stock


Physical stock certificate made available for pickup by lender


P Zimmer, Ltd.






c/o Zimmer Partners, LP
 9 West 57th Street, 33rd Floor
 New York, NY 10019, USA
 Attention: Barbara Burger




1,480,877 shares of Common Stock


Physical stock certificate made available for pickup by lender


ZP Energy Fund, L.P.






c/o Zimmer Partners, LP
 9 West 57th Street, 33rd Floor
 New York, NY 10019, USA
 Attention: Barbara Burger




5,020,944 shares of Common Stock
Physical stock certificate


ZP Master Energy Fund, L.P.






c/o Zimmer Partners, LP
 9 West 57th Street, 33rd Floor
 New York, NY 10019, USA
 Attention: Barbara Burger




4,454,708 shares of Common Stock
Physical stock certificate





 

--------------------------------------------------------------------------------


 


ANNEX A
Form of Legal Opinion
To be provided under separate cover.


 

--------------------------------------------------------------------------------






ANNEX B
Form of Secretary’s Certificate
This Secretary’s Certificate (the “Certificate”) is being delivered pursuant to
Section 2.3(b) of that certain Common Stock Purchase Agreement dated as of
January 22, 2018 (the “Purchase Agreement”), by and between FirstEnergy Corp.
(the “Company”) and investors named therein (the “Investors”). Terms used herein
and not otherwise defined shall have the meanings ascribed to them in the
Purchase Agreement.
The undersigned, Ebony L. Yeboah-Amankwah, Vice President, Corporate Secretary
and Chief Ethics Officer of the Company, in her capacity as such, hereby
certifies as follows:
1. I am the duly elected, qualified and acting Vice President, Corporate
Secretary and Chief Ethics Officer of the Company and make the statements
contained in this Secretary’s Certificate.
2. Attached hereto as Exhibit A and Exhibit B are true, correct and complete
copies of the Company’s Amended Articles of Incorporation and the amendment to
the Amended Articles of Incorporation filed with the Secretary of State of the
State of Ohio on January 22, 2018 (together, the “Articles”) and Amended Code of
Regulations (the “Code of Regulations”), respectively, in each case, as amended
through the date hereof, and no action has been taken by the Company, its
directors, officers or stockholders, in contemplation of the filing of any
further amendment relating to or affecting the Articles or Bylaws.
3. Attached hereto as Exhibit C and Exhibit D are true, correct and complete
copies of the authorizing resolutions adopted in connection with the
transactions contemplated by the Purchase Agreement, duly adopted by the Board
of Directors of the Company and the Special Committee of the Board of Directors
of the Company, respectively. Such resolutions have not been amended, modified
or rescinded and remain in full force and effect and such resolutions are the
only resolutions adopted by the Company’s Board of Directors, or any committee
thereof, or the stockholders of the Company relating to or affecting
(i) entering into the Purchase Agreement, (ii) the issuance, offering, sale and
registration of the Private Placement Shares and (iii) the performance of the
Company of its obligations under the Purchase Agreement as contemplated therein.


[Signatures on following page]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, I have hereunder signed my name on this 22nd day of January,
2018.
 
 
 
Ebony L. Yeboah-Amankwah
Vice President, Corporate Secretary and Chief Ethics Officer






